Case: 17-20270      Document: 00514727445    Page: 1   Date Filed: 11/16/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 17-20270                  November 16, 2018
                                                                    Lyle W. Cayce
Consolidated with: 17-20161                                              Clerk


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee

v.

EARLIE DICKERSON,

                      Defendant - Appellant




                 Appeals from the United States District Court
                      for the Southern District of Texas


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      This appeal arises from defendant Earlie Dickerson’s participation in a
scheme to defraud insurance companies by submitting claims for fraudulent
chiropractic treatments. Dickerson was convicted of conspiracy and several
counts of mail fraud. He challenges his conviction and his sentence. We affirm
the district court.

                                             I.
      Defendant Earlie Dickerson managed the Bryan, Texas office of Sanjoh
& Associates, a law firm. The firm specialized in representing clients involved
    Case: 17-20270     Document: 00514727445     Page: 2   Date Filed: 11/16/2018



                                  No. 17-20270
                                  c/w 17-20161

in car accidents. It prepared and submitted claims to insurers on behalf of
clients who had been in accidents, then negotiated settlements. The firm’s sole
attorney, Divine Sanjoh, visited the office every few months to review
settlements and receive payment.
      At some point between 2004 and 2005, Dickerson and Edward Graham,
a Bryan radio disc jockey and wing-shop proprietor, agreed that Graham would
open a chiropractic clinic. They agreed that Sanjoh & Associates would refer
clients to Graham’s clinic, that the clinic would generate bills for chiropractic
treatment, the firm would submit them to insurers, and negotiate a settlement.
The client, clinic, and firm would divide the proceeds equally.
      Dickerson and Graham were not interested in providing effective
chiropractic care to Sanjoh & Associates clients. The plan was to generate
larger settlements with insurers by fraudulent means. In March 2005, Graham
opened the Texas Avenue Chiropractic Clinic immediately next door to the
Sanjoh firm’s office. Graham invested $15,000 to $16,000 in chiropractic
equipment for the clinic, and hired a chiropractor, Olva Ryan, to work there
part time. Within months, Ryan left the clinic due to his objections to billing
irregularities. He was replaced, and over the next two years Dickerson referred
clients to Graham’s clinic, insisting that treatment at this particular clinic was
necessary for the pursuit of claims. Dickerson openly encouraged clients to visit
the clinic as often as possible to increase future settlements. At the clinic,
treatment sessions were often carried out by staff untrained and unqualified
to practice chiropractic therapy, in some cases risking client injury. Sometimes
Dickerson and Graham submitted claims for treatment never done. The clinic
would generate “treatment notes” or “daily notes” to evidence appointments or
treatments. The Sanjoh firm would then use these notes to support demand
letters to insurers. Dickerson would negotiate settlements, dividing the
                                        2
    Case: 17-20270     Document: 00514727445      Page: 3    Date Filed: 11/16/2018



                                  No. 17-20270
                                  c/w 17-20161

payments between the firm, the clinic and client. In early 2007, after another
chiropractor quit, Graham and Dickerson recruited chiropractor Chase
Lindsey to continue the scheme, periodically relocating equipment and
operations to new clinics. The conspirators also involved Marion Young, a
former Sanjoh & Associates client, as well as Brittany Jessie, who was
Dickerson’s assistant at the firm. The scheme was successful. From March
2005 to November 2009, Sanjoh & Associates submitted $5,768,070 in “claims”
to 55 insurance companies, receiving $2,140,839.27 from settlements.
      Alerted by a tip from a nurse at the clinic, the FBI began investigating
in late 2008. In November 2012, a grand jury indicted Dickerson, Graham,
Lindsey, Young, and Jessie on one count of conspiracy to commit mail fraud
and 30 counts of mail fraud, committed between February 2007 and December
2009. Lindsey, Young, and Jessie reached plea agreements. Graham and
Dickerson proceeded to trial.
      Young was called to the stand as the Government’s first witness in a
seven-day joint trial. He testified to Dickerson’s participation in the fraudulent
scheme based on his experience as a four-time client and chiropractic patient,
a collaborator with Dickerson in orchestrating staged accidents, and later an
organizer of a sham clinic. Questioned about the terms of his cooperation with
the Government, Young testified that he was “hoping” to reduce his sentence,
but that he had no “understanding that [he would] get less time in prison” by
taking the stand.
      The Government called FBI Special Agent Hopp to testify. He testified
that he interviewed Graham in December 2009, that Graham then admitted
(1) that he had engaged in inaccurate billing, reflecting treatments that had
not occurred; (2) that he had generated bills for patients his clinic did not treat;
(3) that patients referred to him by Sanjoh & Associates did not appear to be
                                         3
    Case: 17-20270      Document: 00514727445        Page: 4    Date Filed: 11/16/2018



                                    No. 17-20270
                                    c/w 17-20161

injured; (4) that his clinic engaged in improper billing, (5) including overbilling;
(6) that he had submitted fraudulent bills to insurers; and (7) that he had
brought the issue of overbilling to Dickerson’s attention. After hearing the
testimony of others, including numerous clients of the clinics, the jury found
Dickerson and Graham guilty on all counts of the indictment. Dickerson
appeals his conviction.
      The presentencing report for Dickerson included information from the
United States Attorney’s Office, FBI investigators, and National Insurance
Crime Bureau investigators. The PSR calculated that in total the conspirators
had submitted claims for $5,768,070 to over 50 different insurance companies,
resulting in payments totaling $2,140,839.27 in settled claims. The PSR
recommended enhancement of the total offense level by four levels due to
Dickerson’s status as a leader or organizer within a conspiracy involving five
or more individuals, by another four levels due to the criminal scheme affecting
more than 50 victims, and finally, a further 18 levels due to the $5,768,0700 in
“intended losses” attributable to the scheme. The PSR also recommended a
restitution order in the amount of $1,192,382.94, equivalent to “actual losses”
resulting from the offenses of conviction. The district court adopted the PSR’s
recommendations over Dickerson’s objections, sentencing him to 168 months’
imprisonment and ordering restitution of $1,192,382.94, to be paid jointly and
severally with his co-conspirators Jessie, Young, and Lindsey, and forfeiture
in the same amount 1
      On October 13, 2016, Dickerson filed a pro se motion seeking a new trial
on the basis of new evidence, attaching an affidavit of Sylinna Johnson, who



      1  When Graham was later sentenced, the district court ordered the same restitution
jointly and severally with his four co-conspirators.
                                           4
     Case: 17-20270      Document: 00514727445        Page: 5     Date Filed: 11/16/2018



                                     No. 17-20270
                                     c/w 17-20161

swore that before Dickerson’s trial, Young had told her about an agreement
with the Government capping his sentence at five years. As part of this
agreement, “if [Young] . . . did not testify against [Dickerson] it would
invalidate [his] plea deal.” Johnson only shared Young’s description with
Dickerson after the conclusion of the trial. Dickerson had persuaded Johnson
to record Young describing his agreement with the Government, which she did.
Johnson also brought to Dickerson’s attention a Facebook post in which Young
described a plea deal for no more than five years. Both the Facebook post and
Johnson’s recordings—attached to the Motion—describe a deal with the
Government for a five-year sentence, though the speaker in the recording also
concedes that the length of the sentence ultimately remained at the discretion
of the sentencing court: “the prosecutor . . . he can’t even offer you nothing, he
can only recommend it . . . it’s up to the judge—the judge and the Guidelines.”
Dickerson argued that his new evidence—affidavit, recordings, and Facebook
post—showed that Young had perjured himself; exposure of perjury and
Young’s incentives to cooperate with the prosecution would have impeached
his testimony.
      Dickerson requested an evidentiary hearing to examine Young’s
agreement with the prosecution. 2 The district court denied Dickerson’s motion,
persuaded that Young’s plea agreement included no five-year cap on his
sentence—that it could not, because the length of the sentence remained at the
court’s discretion up to a statutory maximum. The new evidence, it held, failed
to demonstrate that Young’s trial testimony was false. Dickerson appealed. 3


      2  Dickerson also sought a writ of habeas corpus ad testificandum to secure Young’s
presence at an evidentiary hearing.
       3 On September 19, 2017, we granted an unopposed motion to consolidate Dickerson’s

appeal of the denial of his motion for a new trial (case number 17-20161) and his appeal of
the judgment (case number 17-20270). The United States waived the timeliness
                                            5
     Case: 17-20270      Document: 00514727445        Page: 6    Date Filed: 11/16/2018



                                     No. 17-20270
                                     c/w 17-20161

                                           II.
      Dickerson’s appeal raises four groups of issues. He argues that the
district court erred in denying his motion for a new trial and request for an
evidentiary hearing. He also challenges the district court’s admission of Special
Agent Hopp’s testimony regarding the admissions of co-defendant Graham,
assertedly in violation of the Confrontation Clause of the Sixth Amendment.
He then challenges his sentence, arguing the district court misapplied the
Sentencing Guidelines in enhancing his offense level, and that the restitution
and forfeiture orders were unsubstantiated and improper.
                                           A.
      Dickerson challenges the district court’s denial of his motion for a new
trial on the basis of new evidence. Under Rule 33, a defendant can move for
vacatur of any judgment and for a new trial on the basis of new evidence. 4 Such
motions are disfavored and reviewed with great caution. 5 To succeed they must
meet the “Berry rule conditions”: first, the evidence must be newly discovered,
unknown to the defendant at the time of trial; second, the failure to detect the
evidence must not have been due to a lack of diligence; third, the evidence
cannot be merely cumulative or impeaching; fourth, the evidence must be
material; and, fifth, if the evidence were introduced at a new trial, the probable
result must be an acquittal. 6 Where new evidence indicates that the
Government knowingly used false testimony—a Napue violation 7—the fifth




requirements with respect to the latter appeal. Federal Rule of Appellate Procedure 4(b)’s
time limit for criminal appeals is not jurisdictional, and can be waived. United States v.
Martinez, 496 F.3d 387, 388 (5th Cir. 2007).
       4 Fed. R. Crim. P. 33.
       5 United States v. Wall, 389 F.3d 457, 467 (5th Cir. 2004).
       6 Id. at 467 (listing five Berry rule factors); id. at 473.
       7 Id. at 472.

                                            6
     Case: 17-20270        Document: 00514727445           Page: 7     Date Filed: 11/16/2018



                                        No. 17-20270
                                        c/w 17-20161

condition is not required. 8 We review the district court’s denial of a motion for
new trial and its denial of a motion for an evidentiary hearing for abuse of
discretion. 9
       Dickerson’s argument is unclear. At times, it is that Johnson’s
conversations with Young and Young’s Facebook post expose a Government
agreement to cap Young’s sentence at five years. While the length of Young’s
sentence was determined by the district court, not the Government, the
recording, purportedly of Young, acknowledges this reality. Construed
liberally, Dickerson’s motion might argue that, in consideration of Young’s
testimony, the Government would recommend a five-year sentence. Young’s
plea agreement did provide that the Government would seek a downward
departure if it was satisfied with Young’s cooperation, but with no mention of
a recommended five years. Dickerson replies that the Government ultimately
did recommend a five-year sentence when the district court sentenced Young.
Yet such a deal—testimony for a recommendation—in any event would not
carry his motion.
       Dickerson’s new evidence contravenes no element of the Government’s
case; it speaks only to the credibility of Young’s testimony. As Dickerson
concedes, it is impeachment evidence, failing the third Berry rule condition.
Young’s plea agreement expressly provided that the Government would seek a
downward departure if satisfied with Young’s cooperation. The new evidence
adds nothing of moment.




       8 Id.
       9 Id. at 465 (“A district court's decision to grant or deny a motion for new trial pursuant
to Rule 33 is reviewed for an abuse of discretion.”); United States v. Hamilton, 559 F.2d 1370,
1375 (5th Cir. 1977). (reviewing denial of hearing for abuse of discretion).
                                                7
    Case: 17-20270        Document: 00514727445         Page: 8    Date Filed: 11/16/2018



                                      No. 17-20270
                                      c/w 17-20161

      Hearings under Rule 33 are reserved for “unique situations” typically
involving allegations of jury tampering, prosecutorial misconduct, or third-
party confession. 10 There was no need for an evidentiary hearing to consider
an asserted Napue violation, as it could not have changed the outcome: on
either track of the Berry rule, Dickerson’s motion fails. The district court did
not abuse its discretion in denying the motion for a new trial and evidentiary
hearing.
                                            B.
      We turn now to Dickerson’s challenge to the district court’s admission of
statements     of   his    non-testifying        co-defendant     Graham.    The    Sixth
Amendment’s Confrontation Clause provides a criminal defendant “the right
. . . to be confronted with the witnesses against him,” 11 and to cross-examine
these witnesses. 12 In Bruton v. United States, the Supreme Court held that a
defendant’s confrontation right is violated when, during a joint trial, the court
admits a non-testifying co-defendant’s confession that incriminates the
defendant. 13 Bruton violations pose a “substantial risk that juries, despite any
instructions to the contrary, will improperly use a non-testifying co-
defendant’s inculpatory statements against the defendant—so powerful is this
form of evidence.” 14 In Bruton, a non-testifying co-defendant’s confession
facially implicated the defendant in an armed postal robbery. 15 This must be
distinguished from a non-testifying co-defendant’s admission implicating the
defendant in the crime only when taken together with other evidence in the



      10 Hamilton, 559 F.2d at 1375.
      11 U.S. CONST. amend. VI.
      12 Richardson v. Marsh, 481 U.S. 200, 206 (1987).
      13 United States v. Bruton, 391 U.S. 123, 126 (1968).
      14 United States v. Powell, 732 F.3d 361, 378 (5th Cir. 2013).
      15 Bruton, 391 U.S. at 124.

                                             8
     Case: 17-20270       Document: 00514727445         Page: 9    Date Filed: 11/16/2018



                                      No. 17-20270
                                      c/w 17-20161

trial. 16 Admitting into evidence the admissions of a non-testifying co-defendant
that only implicate the defendant when added to other trial evidence is not a
Bruton violation. 17
       Nor did Dickerson object to the trial testimony of Special Agent Hopp.
Our review of the court’s admission of this testimony is for plain error. 18
Dickerson must show (1) an error; (2) that was plain; (3) affecting substantial
rights; (4) that seriously affects the fairness, integrity or public reputation of
judicial proceedings. 19 A Bruton violation cannot constitute plain error when
the court is “convinced beyond a reasonable doubt” that, in light of other
evidence presented at trial, there is no reasonable probability the defendant
would be acquitted absent the improper evidence. 20
       Dickerson challenges seven statements in Special Agent Hopp’s
testimony, each regarding Graham’s admissions. The first six of these
statements do not facially implicate Dickerson, and speak only to Graham’s
involvement in fraudulent activity. 21 In the seventh statement, Hopp described
Graham’s admission that he had “brought . . . to the attention of Earlie
Dickerson” “a problem, that patients weren’t getting their treatments[,] that
[Graham] was aware that there was billing that was not reflecting that that



       16  Richardson, 481 U.S. at 211 (1987).
       17  Id.; see also United States v. Morales, 477 F.2d 1309, 1314 n.13 (5th Cir. 1973)
(holding that admission of a statement was not a Bruton violation where it “does not directly
inculpate anyone”).
        18 United States v. Medina-Anicacio, 325 F.3d 638, 643 (5th Cir. 2003).
        19 United States v. Garza, 429 F.3d 165, 169 (5th Cir. 2005).
        20 Powell, 732 F.3d at 379.
        21 Dickerson challenges three additional statements from Hopp’s testimony for the

first time in his reply brief. Arguments regarding these statements are waived. United States
v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005) (“Arguments raised for the first time in a
reply brief . . . are waived.”). Even if they had not been waived, assuming they were Bruton
violations, the errors would have been harmless given the ample evidence supporting the
conviction.
                                             9
    Case: 17-20270        Document: 00514727445          Page: 10      Date Filed: 11/16/2018



                                        No. 17-20270
                                        c/w 17-20161

was going out.” This statement does not facially implicate Dickerson in
criminal activity. It rather describes him learning information that should
have alerted him to fraudulent conduct. The other evidence against Dickerson
was overwhelming. Olva Ryan, chiropractor at Graham’s first clinic, testified
to his observation of fraud and quitting as a result of its persistence. Young
provided a detailed account of Dickerson’s involvement with the chiropractic
clinics’ operation and billing practices, speaking both as a four-time client and
a later co-conspirator. Numerous other clients testified to fraudulent
treatments, submission of false claims, and Dickerson’s involvement in the
scheme. We are “convinced beyond a reasonable doubt” there is no reasonable
probability the jury would have acquitted Dickerson in the statement’s
absence. There was no error, plain or otherwise.
                                               C.
       Dickerson argues that the district court erred in applying the Guidelines.
First, Dickerson challenges the district court’s decision to enhance his offense
level on the basis of his role as an organizer of criminal activity involving five
or more participants. Second, Dickerson argues that the district court erred in
enhancing his offense level by 18 and 4 levels on the basis of its calculation
that his fraud involved a loss of more than $2.5 million and 50 or more victims.
Dickerson raised these issues at sentencing, and we review the factual findings
for clear error. 22



       22 United States v. Cabrera, 288 F.3d 163, 173 (5th Cir. 2002) (“The district court's
determination that a defendant was a leader or organizer under subsection 3B1.1(a) is a
factual finding that this court reviews for clear error.”); United States v. Scher, 601 F.3d 408,
412 (5th Cir. 2010) (“A district court’s loss calculation under the Sentencing Guidelines is a
factual finding reviewed for clear error.”); United States v. Brooks, 681 F.3d 678, 715 (5th Cir.
2012) (reviewing district court’s finding that scheme involved fifty or more victims for clear
error).
                                              10
    Case: 17-20270      Document: 00514727445         Page: 11     Date Filed: 11/16/2018



                                     No. 17-20270
                                     c/w 17-20161

                                            1.
      Under the Guidelines, the district court must increase a defendant’s
offense level by 4 levels “[i]f the defendant was an organizer or leader of a
criminal activity that involved five or more participants or was otherwise
extensive.” 23 To trigger the enhancement, the defendant need only “have been
the organizer, leader, manager, or supervisor of one or more other
participants,” 24 and need not have supervised or organized all five participants
in the criminal enterprise. A “participant” is a “person who is criminally
responsible for the commission of the offense, but need not have been
convicted.” 25 The district court is “free to count the defendant himself as one
‘participant’ in the criminal transaction.” 26
      Here, the evidence supports Dickerson’s role as organizer. He recruited
accomplices and organized a series of sham chiropractic clinics; orchestrated
clients’ “treatments” at these clinics; arranged the submission of false
insurance claims on their behalf; and negotiated their settlement. His scheme
involved at least five participants, some of whom he supervised. First, the
district court was free to count Dickerson as one participant in the criminal
transaction. Second, Dickerson supervised Brittany Jessie, his assistant at the
Sanjoh firm, who assisted in preparation of fraudulent demand letters. Third,
Lindsey worked as the chiropractic practitioner, aware that he was facilitating
fraudulent billing. Fourth, Young opened a clinic at Dickerson’s request and
otherwise advanced the scheme via referrals and staging of accidents. Fifth,
Graham participated, establishing clinics and engaging in fraudulent billing.



      23 U.S.S.G. § 3B1.1(a) (2013).
      24 Id. § 3B1.1, cmt. n.2.
      25 Id. § 3B1.1, cmt. n.1.
      26 United States v. Barbontin, 907 F.2d 1494, 1498 (5th Cir. 1990).

                                            11
    Case: 17-20270      Document: 00514727445          Page: 12      Date Filed: 11/16/2018



                                      No. 17-20270
                                      c/w 17-20161

We find no error in the district court’s enhancement on the basis of Dickerson’s
role as organizer of a criminal enterprise of five participants.
                                             2.
      Under the 2013 Guidelines, the district court must increase a
defendant’s offense level by 18 levels when the offense involves a loss of more
than $2,500,000, but not more than $7,000,000. 27 The district court must also
increase the offense level by four levels if the offense involved 50 or more
victims. 28 Loss under the Guidelines “is the greater of actual loss or intended
loss.” 29 In calculating loss for sentencing enhancement purposes, the district
court looks to all criminal acts that were “part of the same course of conduct or
common scheme or plan as the offense of conviction,” including acts beyond the
specific offenses of conviction. 30 “The court need only make a reasonable
estimate of the loss.” 31 It is entitled to rely upon information in the PSR as long
as the information bears some indicia of reliability, 32 for example, when it is
based on a law-enforcement investigation. 33 “The defendant bears the burden
of presenting rebuttal evidence to demonstrate that the information in the PSR
is inaccurate or materially untrue.” 34 Presenting plausible arguments will not
carry the burden. 35
      The district court’s loss calculation is a “reasonable estimate.” The
district court relied on the PSR’s quantification of intended losses, specifically



      27 U.S.S.G. § 2B1.1(b)(1)(J) (2013).
      28 Id. § 2B1.1(b)(2).
      29 Id. § 2B1.1, cmt.3(A).
      30 Id. § 1B1.3(a)(2).
      31 Id. § 2B1.1 cmt. 3(C).
      32 Scher, 601 F.3d at 413.
      33 United States v. Vela, 927 F.2d 197, 201 (5th Cir. 1991).
      34 Scher, 601 F.3d at 413.
      35 Id. at 413–14.

                                            12
    Case: 17-20270        Document: 00514727445          Page: 13      Date Filed: 11/16/2018



                                        No. 17-20270
                                        c/w 17-20161

that between 2007 and 2009 Dickerson submitted $3,400,950 in claims, that
prior to the acts for which Dickerson was convicted, from 2005 to 2007 he
submitted another $2,367,120 in claims as part of the same criminal scheme.
The PSR stated that in total the scheme had intended losses of $5,768,070, in
connection with over fifty victims. These figures had the indicia of reliability,
as they were adopted from the FBI’s direct investigation of the conspiracy, as
well as the FBI’s review of information gathered by investigators at the
National Insurance Crime Bureau. 36
       Dickerson challenges the enhancements in two ways. First, he argues
that the loss calculation and enumeration of victims improperly included losses
and victims associated with acts beyond the offenses of conviction. This
contention fails. In calculating losses for sentencing enhancement purposes,
the district court looks to all criminal acts “part of the same course of conduct
or common scheme or plan as the offense of conviction.” 37 Dickerson also argues
the PSR posits an inaccurate equivalence between intended losses and the
totality of conspirators’ submitted claims. Dickerson argues that some portion
of the claims were unconnected to fraudulent conduct and should not have been
counted as losses attributable to fraud. But this plausible argument was not
supported by evidence. 38 Dickerson provides none to rebut the PSR. We find no
error in the district court’s enhancement on the basis of loss and number of
victims.




       36   Vela, 927 F.2d at 201.
       37   U.S.S.G. § 1B1.3(a)(1)(A). Dickerson’s reliance on United State v. Benns is mistaken.
Benns stands for the requirement that actual losses must be tied to criminal—as opposed to
non-criminal—acts within a common scheme. 740 F.3d 370, 375 (5th Cir. 2014) (“Only
conduct that is criminal may be used as ‘relevant conduct’ to determine a defendant’s offense
level”).
         38 Scher, 601 F.3d at 413–14.

                                              13
   Case: 17-20270       Document: 00514727445         Page: 14     Date Filed: 11/16/2018



                                     No. 17-20270
                                     c/w 17-20161

                                            3.
      Addressing both of the district court’s enhancement determinations,
Dickerson raises differences between his and his co-defendant Graham’s cases.
While the district court found that Dickerson’s criminal activity involved at
least five participants, including Dickerson and Graham, when sentencing
Graham two months later, it also found that Graham’s criminal activity
involved fewer than five people, refusing to count Dickerson and Graham as
participants. Similarly, the district court was not evenhanded in quantifying
the total loss for enhancement purposes: with Dickerson, it calculated an
intended loss of $5,768,070, in connection with over fifty victims; with Graham,
it found a lower loss figure, and fewer than fifty victims. The difficulty with
Dickerson’s argument is that any mistake here redounded to the benefit of a
co-defendant, and did not injure him. The differences between the two
sentencings do not change our finding of no error in the district court’s
application of the Guidelines.
                                           D.
      Dickerson finally challenges the district court’s restitution and forfeiture
orders, repeating an objection made at his sentencing that the orders were
based on insufficient evidence, and should have accounted for legitimate claims
intertwined with the fraudulent ones. Under the Mandatory Victim
Restitution Act, the district court must award restitution to victims “directly
and proximately harmed” by a defendant’s offense. 39 Restitution cannot exceed
actual losses. 40 When sentencing a defendant for mail fraud, the district court
is also obligated to order forfeiture of any proceeds obtained from the fraud. 41


      39 18 U.S.C. § 3663A.
      40 United States v. Sharma, 703 F.3d 318, 323 (5th Cir. 2012).
      41 18 U.S.C. § 982(a)(2).

                                           14
    Case: 17-20270        Document: 00514727445           Page: 15     Date Filed: 11/16/2018



                                        No. 17-20270
                                        c/w 17-20161

“In making its factual findings for sentencing, a district court may adopt the
findings of the PSR without additional inquiry if those facts have an
evidentiary basis with sufficient indicia of reliability and the defendant does
not present rebuttal evidence or otherwise demonstrate that the information
is materially unreliable.” 42 The Government bears the burden to establish
amounts for restitution and forfeiture, 43 at which point the burden shifts to the
defendant to prove the inaccuracy of the loss calculation. 44 Where the
defendant has preserved the argument at the district court, we review the
quantum of a restitution award for abuse of discretion. 45
       The district court calculated restitution of $1,192,382.94 relying on the
PSR’s analysis of actual losses, and ordered forfeiture in the same amount. The
PSR’s actual loss analysis was presented in a systematic and detailed set of
tables, relating the claims submitted by conspirators to individual insurers and
the corresponding settlements paid. 46 As with other information in the PSR,
the inputs were acquired from the FBI’s case file and from victim insurers. The
PSR’s methodical reconstruction of the numbers involved in the offenses of
conviction bears the requisite indicia of reliability. Dickerson’s argument about
hypothetical bona fide treatments provides no evidence to cast doubt on the
PSR’s analysis. The Government established actual losses, and Dickerson has




       42  United States v. Valles, 484 F.3d 745, 759 (5th Cir. 2007); Fed. R. Crim. P. 32.2(b)(1)
(requiring reliance on record evidence and or other relevant and reliable information in
issuing forfeiture order).
        43 Sharma, 703 F.3d at 325; Fed. R. Crim. P. 32.2(b)(1) (requiring the Government to

“establish[] the requisite nexus between the property and the offense”).
        44 Valles, 484 F.3d at 759–60; Sharma, 703 F.3d at 325–26.
        45 United States v. De Leon, 728 F.3d 500, 507 (5th Cir. 2013).
        46 The PSR includes an error, listing at places recommended restitution sums that

differ by $500. The error does not undermine the reliability of the PSR or its underlying data.
                                               15
    Case: 17-20270    Document: 00514727445      Page: 16    Date Filed: 11/16/2018



                                  No. 17-20270
                                  c/w 17-20161

not moved his burden to contravene its analysis. We find no abuse of discretion
in the district court’s restitution and forfeiture orders.

                                       III.
      For the reasons stated above, we AFFIRM the district court.




                                        16